Willard Bartlett, J. (concurring):
It appears to have been the intention of the municipal civil service commission in opposing this applicationjn raise the question whether a janitor of a public school in the city of New York may lawfully employ persons not taken from the civil service eligible list' of “ cleaners ” to work for him in keeping the school clean, by sweeping, scrubbing and the performance of like labor. I desire it to be clearly understood that wé do not pass upon that question in holding that it is the duty of the commission to certify the payroll bearing the name of the relator. The duty to certify grows: out of the fact- which is undisputed in the record before us that the. relator has been appointed janitor of Public School No. 118 in the borough of Brooklyn pursuant to law and of the rules made in pursuance of law. The charge that a janitor thus appointed is acting in disregard of the law or of rules made pursuant to law in the employment of subordinate servitors in his school can only be investigated and determined in a proceeding appropriate for that purpose; and this is not such a proceeding. In this matter, therefore, we should be careful to intimate no opinion one way or the other upon the authority of a public school janitor in that respect.
Order affirmed, with ten dollars costs and disbursements.